Citation Nr: 1444792	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-21 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a heart disability.  

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from February 1951 to February 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision (denying the heart disability claim) and a June 2013 rating decision (denying the low back claim) by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Board notes that the Veteran, as a lay person, filed his claims as service connection for a back strain and for a heart murmur.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for the heart and for the back, the Board has therefore stated the issues as set forth on the first page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In August 1992, the Board denied a claim of service connection for a heart disability, and the Veteran did not appeal that determination.

2.  In July 2006, the RO denied a claim to reopen the claim for service connection for a heart disability, and the Veteran did not appeal that determination, nor was any new and material evidence submitted within the appeal period.

3.  Evidence added to the record since the July 2006 RO denial to reopen the claim, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a heart disability, and raises a reasonable possibility of substantiating the claim.

4.  Degenerative joint disease of the lumbar spine was not present in service; was not manifest to a compensable degree within one year of separation from service; and is unrelated to an injury or disease or event in service.


CONCLUSION OF LAW

1.  The August 1992 Board decision which denied the claim for service connection for a heart disability is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 (1991); currently, 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).  

2.  The July 2006 rating decision which denied a claim to reopen the claim for service connection for a heart disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  New and material evidence has been received since the July 2006 RO denial to reopen a claim of entitlement to service connection for a heart disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for service connection for degenerative joint disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for a heart disability is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

There does not appear to be any VCAA notice in the record before the Board.  A VCAA notice error is harmless unless the error affects the essential fairness of the adjudication.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 45-46 (2008).  The Board's finding that a VCAA notice error was not prejudicial is reviewed de novo by the United States Court of Appeals for Veterans Claims (Veterans Court).  Medrano v. Nicholson, 21 Vet. App. 165, 171 (2007). The determination of whether a notice error is harmless is done by the Veterans Court on a case-specific application of judgment upon review of the record.  Shinseki v. Sanders, 129 S. Ct. 1696, 1708 (2009).

In this case, in the June 2013 rating decision, the RO notified the Veteran that the criteria for service connection for a back disability had not been met. Then in statement of the case in March 2014, the RO provided the elements for service connection and again explained why the Veteran's claim failed.  Thereafter the Veteran had the opportunity to submit additional argument and evidence.

The Board thus finds a reasonable person could be expected to understand from the notice provided what was needed to obtain service connection for a low back disability, and after providing the Veteran with the notice, the RO readjudicated claims in the supplemental statement of the case in June 2014.

Because VA provided the Veteran with reasonable notice of how to obtain service connection for a low back disability, the post-adjudicatory notice and opportunity to develop the case that was provided during the course of proceedings rendered the limited VCAA notice error non-prejudicial as the error did not affect the essential fairness of the adjudication.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examination in June 2014.

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for pericarditis was granted in a rating decision dated in June 1955, rated at zero percent for the period following the initial 6 months after separation as the pericarditis was resolving.   

In 1990, the Veteran filed a claim asking that his heart condition be re-evaluated and a compensable rating awarded.  In a rating decision dated in August 1990, the RO continued the noncompensable rating for pericarditis and denied service connection for mitral valve heart disease.  The RO denied the claim on the basis that the evidence failed to establish a relationship between the mitral valve heart disease and service.  The Veteran expressed disagreement with the rating decision as to the denial of service connection for mitral valve heart disease.  

In August 1992, the Board denied service connection for mitral valve heart disease.  The Board found there was no clinical relationship between the pericarditis and mitral valve heart disease and the evidence did not establish a relationship between mitral valve heart disease and service.  The decision itself notified the Veteran of his appellate rights.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 (1991); currently, 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).  

The next communication from the Veteran occurred in April 2006 when he filed a claim of new and material evidence to reopen the claim for service connection for a heart disability.  In a July 2006 rating decision, the RO denied the claim after determining there was no new and material evidence.  

The Veteran was notified of the decision by a letter issued in July 2006.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the July 2006 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his heart disability claim occurred in March 2010 when the Veteran filed a claim to reopen the claim for service connection for heart disability (mitral valve prolapse with rhythm disturbance).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Board denied the claim for service connection for a heart disability because     Since the Board's August 1992 decision and the July 2006 rating decision denying the prior claim to reopen, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran.

In February 1955, as an inadvertent finding, a chest X-ray demonstrated a cardiac outline larger than normal.  The Veteran was asymptomatic but a heart murmur was heard.  The initial EKG was compatible with pericarditis, but by separation, the EKG was normal.  The diagnosis at separation was subsiding pericarditis.

In May 1955, the Veteran's cardiovascular system was normal.  In a second VA examination that month, the examiner did not find a cardiac enlargement upon percussion and the Veteran did not have any symptoms.  The heart probably was within normal limits and the only abnormality was a nodal rhythm with an undetermined cause.  The diagnosis was a history of pericarditis.  

In a June 1990 VA examination, the examiner noted the Veteran had recently been diagnosed with a mitral valve prolapse.  In addition, a Holter monitor demonstrated frequent ventricular beats and non-sustained ventricular tachycardia.  The heart was not enlarged or overactive.  An x-ray demonstrated that the pericardial silhouette was within the upper limits of normal, although there was a suggestion of a left ventricle enlargement.  Heart tones were good but there was a Grade I heart murmur without any clicks.  The diagnosis was mitral valve prolapse with rhythm disturbance.  The examiner concluded the mitral valve prolapse was not related to the acute pericarditis that was established while the Veteran was in service.  

In a November 1991 VA examination, the examiner stated the Veteran was basically asymptomatic until 1990 whereupon he developed episodic chest discomfort.  It lasted only a few seconds and occurred almost daily with physical activity.  The Veteran had a Grade I-II/VI systolic ejection murmur that was not particularly characteristic of the mitral valve prolapse.  The Veteran also had ventricular ectopy.  The examiner stated there was no particular reason to associate the ventricular ectopy or heart murmur with the in-service postulated pericarditis.  Finally, the Veteran had a recent normal stress test and would appear to have minimal, if any, functional impairment.  

In November 1995, the Veteran received an implanted pacemaker after the Veteran experienced dizziness, lightheadedness, and felt weak.  In March 2002, after the first pacemaker reached the end of its useful life, a second pacemaker was installed.  In July 2008, the Veteran received his third pacemaker for what was diagnosed as sick sinus syndrome.  The Veteran is now pacemaker dependent.

In a letter dated in August 2012, the Veteran's private cardiologist, Dr. J. Smith noted the Veteran had a long history of coronary artery disease, with a history of cardiomyopathy, congestive heart failure, and sick sinus syndrome with bradycardia.  Dr. Smith initially saw the Veteran in January 1991 and the Veteran had his initial permanent pacemaker implantation in October 1995.  He currently has a dual chamber pacemaker that appears to be functioning satisfactorily.  Dr. Smith noted the Veteran has a concern whether his long history of coronary disease is related to service.  Dr. Smith did not make any opinions regarding the Veteran's current cardiac disability and service.  

To summarize the foregoing, the Veteran has submitted evidence of mitral valve prolapse with rhythm disturbance, sick sinus syndrome, cardiomyopathy, coronary artery disease, and congestive heart failure.  As noted in the letter by Dr. Smith, the Veteran has related the onset of his current heart disability to injury in service.
This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current heart disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current heart disability.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a heart disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a heart disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

Service Connection for a Low Back Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis, including degenerative joint disease, is listed as a disease under § 3.309 as a chronic disease.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

In service, while on leave in July 1954, the Veteran fell off a horse.  He landed on his right shoulder and his service providers treated the right shoulder but there is no documented treatment of the back.  A February 1955 examination of the back, including an X-ray, was negative 

Shortly after separation, the Veteran underwent a VA examination in May 1955 and the Veteran stated that when he was thrown from the horse, he hurt his right arm but thought he hurt his back as well.  If he sat upon a hard surface for a long period, the lower end of the spine was sore.  The back was normal upon examination.  The diagnosis was that there was no disease of the lower back. 

In a second VA examination in May 1955, the Veteran again stated his back hurt if he sat on hard surface for a long time.  The examination did not reveal any abnormalities and the examiner stated that no residuals of an old back injury were found.    

In February 1990, the Veteran's private cardiologist, Dr. J. Smith, noted the Veteran had chronic osteoarthritis without specifying where it was located.  

In July 1993 and January 1994, Dr. Smith noted the Veteran complained of low back discomfort.

In April 1999, Dr. Smith stated the Veteran had large joint pain consistent with osteoarthritis.  Earlier records did reference that the Veteran experienced knee pain and he probably needed total knee replacements bilaterally.  

In September 2006, a VAMC note indicated the Veteran had lumbago.  

In April 2010, before the Veteran received his third pacemaker, the pre-operative history included multiple orthopedic procedures on the Veteran's hand, thumb, and wrist, but no reference is made to any ongoing back problem or any back surgery.  

In his notice of disagreement, the Veteran stated he hurt his back in the same incident with the horse where he hurt his right shoulder.  The Veteran stated that it has been a chronic problem since separation and it has been treated through the years.

In February 2014, the Veteran received a VA examination reporting that after service, he worked for the telephone company as a cable splicer until 1960 and then business and residential installations until 1975.  It appears he worked as a cable splicer before service as well.  The Veteran climbed a lot of poles for the telephone company and also trees as he fell out of one fracturing his wrist.  He also worked in gold mining refining ore.  He retired in 1989 and has a hobby using lathes and drill presses.  He used to build and race cars when he was younger.  

The examiner noted the Veteran's history that he was thrown off a horse in service in 1954 and has had pain ever since.  The Veteran recalls his right shoulder hitting the ground and did not seek medical care until he returned to base.  He stated he then received physical therapy for both the shoulder and the back.  After separation, the Veteran recalls his back would hurt climbing poles, but he just ignored it because this was his only way of making a living.  He stated he experienced pain in the lower lumbar spine region, with pain radiating into the right upper leg.  Currently the Veteran stated that his back and right buttock will hurt more the longer he stays in any one position, so he needed to move around.  He also had morning pain and stiffness on awakening.  He described sharp pains in lower back with twisting while moving his feet, but not twisting on planted feet.  The back symptoms reliably worsen after increased activities.  Flare-ups were not elicited by the examiner in the history.  The Veteran's disability also interfered with sitting, standing, or weight-bearing.  

The Veteran had reduced motion range but without objective evidence of painful motion.  There was no radiculopathy.  X-rays noted prominent degenerative changes with disc narrowing at each level except L5-S1 as well as prominent facet degenerative changes and prominent osteophytes.  There also appeared to be a degree of bony demineralization.  

The examiner diagnosed degenerative arthritis and degenerative joint disease of the spine.  The examiner also concluded that the low back disability had functional limitations in work of prolonged sitting or standing in one position, twisting, bending, and lifting.

The examiner also concluded that it was less likely than not that the back injury was caused by or related to service including injury after he was thrown from a horse.  The service treatment records show treatment for a persisting right upper extremity condition following a horse incident.  No back complaints are found in the record until separation when a request for an orthopedic evaluation for his right shoulder noted that he had hurt his spine in the same incident.  The consultant noted no current back complaints or abnormal findings.  The Veteran proceeded to work for the telephone company after separation.  This work involved pole climbing to an extent of reportedly wearing out his knees (as well as tree climbing and falling out of the trees) while stringing and splicing telephone lines and cables.  This occupation was followed by gold refining.  The examiner stated these occupational activities are not consistant with an ongoing chronic back condition and he noted there were no back complaints until 1993, nearly 40 years after separation.  His reading of the 1993 treatment note implied a recent onset of complaints.  Radiological imaging performed for the exam showed prominent degenerative changes and osteophytes at nearly all levels of the lumbar spine.  Prior VA imaging demonstrated moderate degenerative changes with facet arthritis at all cervical spine segments.  The examiner determined that these widespread degenerative changes are most consistent with degenerative joint disease of the lumbar spine due to aging, genetic predisposition, and intercurrent injuries such as falling from tree.  The degenerative joint disease of the lumbar spine was less likely than not related to a single fall from a horse in 1954 as the evidence indicates it did not result in acute back complaints at that time and no abnormal findings were found in VA examinations in 1954 and 1955.

Initially, the Board recognizes that the Veteran has provided lay evidence of his symptoms, their onset, and the continuing presence of symptoms thereafter.  The preliminary issue now addressed by the Board is the opinions expressed by the Veteran as to what disabilities he has and their relationship to service.

Competency of evidence is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses. 3 8 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service, their onset, and the continuing presence and nature of symptoms. 

While the Veteran is competent to describe symptoms both during service, and since service, he is not a doctor competent to diagnosis his condition in service or in the years following separation.  When the medical evidence weighs against the likelihood of a link between an in service condition and a current condition, VA will not find that there is a relationship between a current diagnosis (for example, degenerative joint disease) and service, based upon the continuity of symptomatology as stated by the Veteran.  Medical evidence is required to demonstrate such a diagnosis and a relationship to service unless such the diagnosis and the relationship to service is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe his symptoms of the lower back, unless degenerative disease is a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage, 10 Vet. App. at 498 (on the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Degenerative disease is not a condition under case law that has been found to be capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, the diagnosis of degenerative joint disease of the low back cannot be made by the Veteran as a lay person based on mere personal observation. That is, perceived symptoms of the lower back may be experienced by any lay person, but the actual medical diagnosis of the cause for such symptoms is not competent unless provided by a doctor trained in the medical field.  As demonstrated by this case, the diagnosis depends upon interpretation of history and symptoms, and clinical and diagnostic tests, such as X-rays and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a low back disability, or more generally, that the current degenerative changes in the back is due to service is essentially no more than the opinion of a layman.  It is not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important; however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.  Therefore, to this extent only, the Veteran's opinions are excluded. 

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of symptoms of the lower back such as pain.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

To the extent that the Veteran asserts continuity of symptoms since service, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence). 

In this instance, the Veteran apparently indicates some sort of back problem at separation related to the fall from a horse.  At the separation examination, however, the physical examination of the back was normal.  The VA examinations in May 1955 indicated the Veteran only thought he injured his back in the fall and hard surfaces caused him problems after prolonged sitting.  The examinations, however, revealed a normal back.  The next known date of treatment was in 1993 after making a complaint to his cardiologist.  This also occurred after apparently injuring himself at work for the telephone company when he fell out of a tree.  The Veteran asserts ongoing treatment over the years but has not provided any records of earlier treatment or otherwise identified who treated him. 

In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in 1955 to the first notation of complaints or treatment of the back in 1993 weighs against the Veteran's assertions of continuous symptoms such as pain. 

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible). Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of an injury is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the treating medical records and subsequent treating records against the Veteran's statements that injury to the back in service has caused him problems since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for almost 40 years following separation. 

Thus, for the foregoing reasons, the Board has determined that while the Veteran is competent to provide lay evidence concerning the onset of his back disability, the Veteran is not as credible as the documented medical evidence that the onset of symptomatology occurred in service and continued after service.  The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service.
As for the Veteran describing a contemporaneous medical diagnosis and symptoms described by the Veteran that later support a diagnosis by a medical professional, the Veteran has not stated that a physician told him that his current disability is caused by or related to service.  

The Veteran's lay evidence is not as credible as the other evidence of record and the Board gives it less weight than the competent medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The only competent medical evidence is the opinions of the VA examiner in February 2014.  The examiner is qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

The Board finds the unfavorable medical opinion of the February 2014 examiner is well reasoned, detailed, and provides a rationale that is consistent with other evidence of record.  It included reviews of the claims file and the Veteran's symptoms and reported history.  The examiner noted, for instance, what treatment was provided in service and the lack of findings at separation regarding the back.  He also noted that the two VA examinations occurring with a year of separation lacked any findings or diagnosis of degenerative joint disease of the low back or any other low back disability.  The examiner noted the lack of treatment until 1993 and that the Veteran was able to work in a labor situation without problems.  The examiner thus took into account all of the medical evidence of record.  He set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

Being based on a complete review of the record, these opinions also implicitly take into account the Veteran's own assertions, but the examiner has determined the Veteran's assertions do not establish a relationship to service.  The Board therefore finds that the opinion of the February 2014 VA examiner as persuasive evidence against the claim for service connection for a low back disability, to include degenerative joint disease.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in their opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current disability of the low back/lumbar spine or the relationship to service, which opposes, rather than supports, the claim. 

Accordingly, the weight of the medical evidence is against an association or link between the current degenerative joint disease of the low back and service, including the documented treatment after the Veteran was thrown from a horse.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim for service connection for a heart disability is reopened, and to this extent the appeal is granted.

Entitlement to service connection for a low back disability, degenerative joint disease, is denied.  




REMAND

Although the claim for service connection for a heart disability is now reopened, further development is needed before reaching the merits.  As noted above, the Veteran has been diagnosed with various heart disorders such as mitral valve prolapse with rhythm disturbance.  The record also states that the mitral valve prolapse has also caused mitral regurgitation.  Other cardiac disorders noted in the record include sick sinus syndrome, coronary artery disease, congestive heart failure, a systolic murmur, ventricular ectopy, ventricular tachycardia, and a mild left atrial enlargement.  There has not been a VA examination to determine whether any of the Veteran's  heart disabilities, other than his already service connected pericarditis, is related to incidents noted in the service treatment records or service generally or whether these disabilities are secondarily caused by the service connected pericarditis.  A VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA cardiac examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine whether the Veteran has a heart or cardiac disability other than pericarditis.   For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any cardiac or heart disability was caused by or aggravated by the Veteran's service connected disabilities, including pericarditis.  

The examiner is asked to discuss the clinical significance of previous findings and diagnoses noted over time including, but not limited to mitral valve prolapse with rhythm disturbance, mitral regurgitation, sick sinus syndrome, coronary artery disease, congestive heart failure, a systolic murmur, ventricular ectopy, ventricular tachycardia, and mild left atrial enlargement.  

A complete rationale for any opinion offered should be provided.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

2.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


